DETAILED ACTION
The communication is in response to the application received 03/15/2021, wherein claims 1-20 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Oh et al. (U.S. 2016/0227078), Lee et al. (U.S. 2019/0297237).
Regarding claim 1, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of a camera apparatus having a dual element mounting plate comprising a front surface and configured to be fastened to the camera rig plate, wherein the front surface comprises a first recessed surface with a first mounting plate opening and a second recessed surface with a second mounting plate opening; a first mounting plate comprising a first lens mount opening and configured to be fastened to the first recessed surface; a first lens assembly configured to be fastened to the first mounting plate, wherein a portion of the first lens assembly extends through  as cited in claim 1.

Regarding independent claim 13, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claim the feature of a camera apparatus having dual element mounting plate comprises a first recessed surface corresponding to the first lens mount; and wherein the dual element mounting plate further comprises a second recessed surface corresponding to the second lens mount, wherein each of the first and second recessed surfaces are bordered by a lip configured to at least partially absorb side impacts while the first and second lens mounts are secured to the dual element mounting plate as cited in claim 13.

Claims 2-12 and 14-20 are allowed because they depend on allowed claims 1 and 13, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486